Exhibit 99.1 Unaudited Pro Forma Combined Financial Statements On September 23, 2011 (the “Closing Date”), Texas Instruments Incorporated (“TI”) completed the acquisition of National Semiconductor Corporation (“National”) for total cash consideration of approximately $6.5 billion.The acquisition was financed through a combination of existing cash on hand and $3.5 billion of long-term debt issued in May 2011. The acquisition is accounted for using the acquisition method of accounting whereby the assets acquired and liabilities assumed as of the Closing Date, including identifiable intangible assets such as developed technologies, are recorded at their estimated fair value.The excess of the consideration transferred over the fair value of the identifiable assets acquired and liabilities assumed is recognized as goodwill, which will not be amortized but will be subject to an annual impairment test. The following unaudited pro forma combined financial statements are based on the latest available historical consolidated financial statements of TI and National, which are incorporated by reference into this current report on Form 8-K/A.In preparing these statements, certain historical financial information for National, which had a fiscal year that ended on the last Sunday of May, was recast to a reportable period comparable to TI’s reporting period (TI reports on a calendar-year basis) and that is within 93 days of TI’s calendar reporting periods.To the results for National’s fiscal year ended May 30, 2010, we added the results for the six months ended November 28, 2010, and subtracted the results for the six months ended November 27, 2009, to get the statement of income for the twelve months ended November 28, 2010.To the results for National’s fiscal year ended May 29, 2011, we subtracted the results for the six months ended November 28, 2010, to get the statement of income for the six months ended May 29, 2011, and to the results for National’s fiscal year ended May 30, 2010, we subtracted the results for the six months ended November 29, 2009, to get the statement of income for the six months ended May 30, 2010.In addition, certain reclassifications were made to the reported financial information of National to conform to the reporting classifications of TI. The unaudited pro forma combined statements of income for the twelve months ended December 31, 2010, and the six months ended June 30, 2011 and 2010, give effect to the acquisition as if it had been completed on January 1, 2010, and therefore will differ from actual results reported by TI.No unaudited pro forma combined balance sheet is presented in this Form 8-K/A as TI has previously filed its Quarterly Report on Form 10-Q for the quarter ended September 30, 2011, which included the financial position of National in its consolidated results. The historical financial information has been adjusted to give effect to pro forma events that are (1) directly attributable to the acquisition, (2) factually supportable and (3) expected to have a continuing impact on the combined results of TI and National.The unaudited pro forma combined financial statements do not reflect any operating efficiencies, cost savings or revenue enhancements that may be achieved by the combined companies.In addition, certain nonrecurring expenses expected to be incurred within the first twelve months after the acquisition, such as announced or planned restructuring events, are also not reflected in the pro forma statements. TI is reviewing National’s accounting policies to determine whether to harmonize any differences in policies.These unaudited pro forma combined financial statements do not assume any material differences in accounting policies. These unaudited pro forma combined financial statements are preliminary and are provided for informational purposes only and are not indicative of what the actual results of operations and financial position would have been had the acquisition taken place on the dates indicated, nor are they indicative of the future consolidated results of operations or financial position of the combined companies.The pro forma adjustments are based on information available as of the date of this current report on Form 8-K/A.Assumptions and estimates underlying the pro forma adjustments are described in the accompanying notes.These preliminary assumptions and estimates are subject to change as TI finalizes the valuations of the assets acquired and liabilities assumed in connection with its acquisition of National.Therefore, final adjustments may differ from the pro forma adjustments presented herein. The unaudited pro forma combined financial statements, including the notes thereto, should be read in conjunction with the historical financial statements of: TI, which are included in its Annual Report on Form 10-K for the year ended December 31, 2010 and its Quarterly Reports on Form 10-Q for the three and nine months ended September 30, 2011; and National, which is included in its Annual Report on Form 10-K for the fiscal year ended May 29, 2011, incorporated by reference in this current report on Form 8-K/A. Unaudited Pro Forma Statements of Income (Millions of dollars, except share and per-share amounts) Texas Instruments Twelve Months Ended Dec. 31, 2010 National Semiconductor Twelve Months Ended Nov. 28, 2010 Total Pro Forma Adjustments Pro Forma Twelve Months Ended Dec. 31, 2010 Revenue $ Cost of revenue 96 (a) (2 ) (b) 40 (c) Gross profit ) Research and development (7 ) (b) Selling, general and administrative ) (b) Restructuring expense 33 30 63 Acquisition cost/divestiture (gain), other ) (d) Operating profit ) Other income (expense) net 37 (2 ) 35 Interest expense 56 27 (e) 83 Income before taxes ) Provision for income taxes ) (f) Net income $ $ $ ) $ Earnings per Share: Basic $ $ Diluted $ $ Average Shares Outstanding (millions): Basic Diluted 5 (g) Unaudited Pro Forma Statements of Income (Millions of dollars, except share and per-share amounts) Texas Instruments Six Months Ended June 30, 2011 National Semiconductor Six MonthsEnded May 29, 2011 Total Pro Forma Adjustments Pro Forma Six Months Ended June 30, 2011 Revenue $ Cost of revenue (1 ) (b) 20 (c) Gross profit ) Research and development (2 ) (b) Selling, general and administrative (b) Restructuring expense 10 10 Acquisition cost/divestiture (gain), other 15 (d) Operating profit ) Other income (expense) net 19 5 24 Interest expense 6 28 16 (e) 50 Income before taxes ) Provision for income taxes 37 ) (f) Net income $ $ $ ) $ Earnings per Share: Basic $ $ Diluted $ $ Average Shares Outstanding (millions): Basic Diluted 5 (g) Unaudited Pro Forma Statements of Income (Millions of dollars, except share and per-share amounts) Texas Instruments Six Months Ended June 30, 2010 National Semiconductor Six MonthsEnded May 30, 2010 Total Pro Forma Adjustments Pro Forma Six Months Ended June 30, 2010 Revenue $ Cost of revenue 96 (a) (2 ) (b) 20 (c) Gross profit ) Research and development (3 ) (b) Selling, general and administrative ) (b) Restructuring expense 28 14 42 Acquisition cost/divestiture (gain), other (d) Operating profit ) Other income (expense) net 11 (4
